      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 1 of 17 PageID #:7



3043084- LRB/ML W                                                   ARDC # 6325949

                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

KERRY ZITO,                                   )
                    Plaintiff,                )
vs.                                           )     Case No. 20 cv 4993
                                              )
THOMAS MILLER and                             )
WESTERN EXPRESS, INC.                         )
                                              )
                    Defendants.               )

         DEFENDANTS THOMAS MILLER AND WESTERN EXPRESS, INC.'S
           EXHIBITS A THROUGH C TO THEIR NOTICE OF REMOVAL
        Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 2 of 17 PageID #:8



                                                  JUL 2 8 202                                       FILED
                                                                                                    7/24/2020 10:34 AM
                                                                                                    DOROTHY BROWN
                                                                                                    CIRCUIT CLERK
                                                                                                    COOK COUNTY, IL
                                                                                                    2020L007273
                                                                                                     9875619

      2120 - Served                      2121 - Served
      2220- Not Served             2221 - Not Served
      2320 - Served By Mail        2321 - Served By Mail
      2420 - Served By Publication 2421 - Served By Publication
      Summons » Alias Summons                                                           (08/01/18) CCG 0001 A


u]
                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
»
<
co
Co
LL
-'
      Kerrv Zito
u::
                                        (Name all parties)
                                                                Case No.   2020 L 7273
                                V


      ThomasMiller and Express Western, Inc.
                                     D SUMMONS           ~ ALIAS SUMMONS

      To each Defendant: Roland Lowell, Agent for \WesterExpress, Inc.,, 7100 Commerce Way, Ste. 102, Brentwood,
      TN 37027

      YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
      which is hercto attached, or otherwise file your appearance and pay the required fee within thirty
      (30) days after service of this Summons, not counting the day of service. To file your answer or
      appearance you need access to the internet. Please visit wwwcookcountyclerkofcourt.otg to initiate
      this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
      the last page of this document for location information.
      If you fail to do so, a judgment by default may be entered against you for the relief
      requested in the comnplaint.
      'To the Officer:
      'This Summons must be returned by the officer or other person to whom it was given for service, with
      endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons
      shall be returned so endorsed. This Summons may not be served later than thirty (30) days after its date.




                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                            cookcountyclerkofcourt.org
                                                        Page 1 of 3




                                       Exhibit A
       Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 3 of 17 PageID #:9


      Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
      E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
      create an account with an c-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
      to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
      www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.



      Aty. No.: b8l4                                              \Witness:

      Atty Name: Jason P. Schneider                                 7/24/2020 10:34 AM DOROTHY BROWN
      \
      tty. t.or:   Kerrv Zito
co
                                                                        DOROTHY BROWN, Clerk of Court
cu
Co
~     Address: 1730 Park Street, Suite 201
:
«j]
                                                                  Date of Service:
      City: Naperville
iii                                                               (To be inserted b\                   y left with
~
Do
      State: IL Zip: 60563                                        Defendant or otl
0
LLh
h
ii:   Telephone: (630) 527-4177
      Primary Email: jason@malmlegal.com




                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                       cookcountyclerkofcourt.org
                                                          Page 2 of 3
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 4 of 17 PageID #:10




           CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS


ccy
p
      to   Richard J Daley Center
           50 \W Washington
                                                          □     Domestic Relations Division
                                                                Richard J Daley Center
I
ps,
co
.2         Chicago, IL 60602                                    50 W Washington, Rm 802
'
C:
                                                                Chicago, IL 60602
:21
      r    District 2 - Skokie
                                                                I lours: 8:30 am - 4:30 pm
           5600 Old Orchard Rd
           Skokie, IL. 60077                              □     Civil Appeals
                                                                Richard J Daley Ccntcr
<
<.2
      □    District 3 - RollingMeadows
           2121 Euclid                                          50W Washington, Rm 801
:y
r
           RollingMeadows, TT. 60008                            Chicago, IL 60602
-
<0

                                                                Hours: 8:30 am - 4:30 pm
w
I-    D    District 4 -Maywood
<
0          1500Maybrook Ave                               □     Criminal Department
co
LL         Maywood, IL 60153                                    Richard J Daley Center
!
z                                                               50 W Washington, Rm 1006
      □    District 5 - Bridgeview
                                                                Chicago, IL 60602
           10220 S 76th Ave
                                                                Hours: 8:30 am - 4:30 pm
           Bridgeview, IL 60455
                                                          □     County Division
      □    District 6 - Markham
           16501 S Kedzic Pkwy
                                                                Richard J Daley Center
                                                                50 W Washington, Rm 1202
           Markham, IL 60428                                    Chicago, 1L 60602
      □    Domestic Violence Court                              Hours: 8:30 am - 4:30 pm
           555 \W Harrison
           Chicago, IL 60607                             □      Probate Division
                                                                Richard J Daley Center
      □    Juvenile Center Building                             50W Washington, Rm 1202
           2245 W Ogden Ave, Rm 13                              Chicago, 1L 60602
           Chicago, IL 60602                                    Hours: 8:30 am - 4:30 pm
      □    Criminal Court Building                       ~      Law Division
           2650 S California Ave, Rm 526                        Richard J Daley Center
           Chicago, IL. 60608                                   50 W Washington, Rm 801
                                                                Chicago, IL 60602
      Daley Center Divisions/Departments                        Hours: 8:30 am - 4:30 pm

      □    Civil Division                                □      'Traffic Division
                                                                Richard J Daley Center
           Richard J Daley Center
           50 \WWashington, Rm 601                              50 W Washington, Lower Level
           Chicago, IL 60602                                    Chicago, IL 60602
           Hours: 8:30 am - 4:30 pn                             Hours: 8:30 am - 4:30 pn

      □    Chancery Division
           Richard J Daley Center
           50W \Washington, Rm 802
           Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm

                  Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                         cookcountyclerkofcourt.org
                                                  Page 3 of 3
     Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 5 of 17 PageID #:11



                                                                                             FILED
                                                                                             7/9/2020 1:33 PM
                                                                                             DOROTHY BROWN
      STATE OF ILLINOIS                )
                                                                                             CIRCUIT CLERK
                                       ) ss                                                  COOK COUNTY, IL
co
ps    COUNTY OF COOK                   )
~                                                                                            9716094
co
co
'
co
]
                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
co
I                                 COUNTY DEPARTMENT, LAW DIVISION

     KERRY ZITO,                                      )
o                                                     )
CI
co
Cg                             Plaintiff,             )       2020L007273
~                                                     )
ii               V.                                   )
~
0                                                     )
0
h
»I
     THOMAS MILLER and                                )
L:
     WESTERN EXPRESS, INC.,                           )
                                                      )
                               Defendants.            )

                                              COMPLAINT AT LAW

                 NOW COMES the Plaintiff, KERRY ZITO (hereinafter, "Plaintiff"), by and through her

     attorneys, JOHN J. MALM & ASSOCIATES, P .C., and for her Complaint against the Defendants,

     THOMAS MILLER and WESTERN EXPRESS, INC., states as follows:

                                                     COUNTI
                                            Negligence y. Thomas Miller

                 1.    That at all times herein relevant and on or about July 13, 2019, Interstate 80 was a

     public roadway running in a generally eastbound and westbound direction in Thornton Township,

     Cook County, Illinois.

                 2.    That at all times herein relevant and on or about July 13, 2019, Plaintiff operated a

     2013 Nissan Murano traveling eastbound on Interstate 80        in Thornton Township, Cook County,

     Illinois.




                                                          1
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 6 of 17 PageID #:12




                  3.   That at all times herein relevant and on or about July 13, 2019, Defendant,

      THOMAS MILLER, operated a 2016 Freightliner Truck vehicle traveling eastbound on Interstate

      80 in Thornton Township, Cook County, Illinois.

                  4.   That at all times herein relevant and on or about July 13, 2019, upon information

      and belief, Defendant, THOMAS MILLER, was a duly authorized agent, employee, and/or servant

{s.   of Defendant, WESTERN EXPRESS, INC.
LE
{
<
co                5.   That at all times herein relevant, Defendant, THOMAS MILLER, individually, and
0

-u:
LLI


      as duly authorized agent, employee, and/or servant of Defendant, WESTERN EXPRESS, INC,,

      owed a duty to Plaintiff to operate the aforementioned 2016 Freightliner Truck vehicle in the

      exercise of ordinary care for the safety of the Plaintiff and to obey the traffic laws of the State of

      Illinois.

                  6.   Defendant, THOMAS MILLER, individually and as duly authorized agent,

      employee, and/or servant of Defendant, WESTERN EXPRESS, INC., breached the duty aforesaid

      in one or more of the following ways:

                       (a)    carelessly and negligently failed to keep a proper and sufficient lookout on

              the above-referenced highway, in violation of the traffic laws of the State of Illinois;

                       (b)    carelessly and negligently failed to give an audible warning with his vehicle

              horn, in violation of the traffic laws of the State of Illinois;

                       (c)    carelessly and negligently failed to operate a vehicle in safe, suitable, and

              proper control, in violation of the traffic laws of the State of Illinois;

                       (d)    carelessly and negligently failed to operate the vehicle in safe, suitable, and

              proper control and failed to stop, slow down, or otherwise alter the speed, movement, or

              direction of a vehicle when danger of a collision with the with the Plaintiff's vehicle;




                                                         2
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 7 of 17 PageID #:13




                       (e)    carelessly and negligently operated his vehicle at a rate of speed greater

c9
p
              than that which was reasonable and proper with regard to traffic conditions and the use of
N
ps
co
co
'
o             the highway;
Cs
Co
CJ

                      ()     carelessly and negligently changed lanes at a time when it was unsafe to do

co
              so;
CJ
co
c)
o;
i                     (g)    failed to exercise the same care and caution that a reasonably prudent person
LL
I-
<
Do            would have exercised under the same or similar circumstances, all in violation of Parts 383,
co
LUI
_J
LL            384, 390, 391, 392, and 395 of the FMCSRs;

                      (h)    failed to comply with the duties and prohibitions of driver regulations in

              violation of Parts 383, 384, 390, 391, 392, and 395 of the FMCSRs;

                      (i)    failed to operate the tractor-trailer in a reasonably prudent manner in

              violation of.Parts 383, 384,390,391, 392, and 395 of the FMCSRs; and·

                     (j)     otherwise cru·elessly and negligently operated a motor vehicle.

              7.     As a proximate result of one or more of the foregoing negligent acts or omissions

      of Defendant THOMAS MILLER, Defendant THOMAS MILLER shuck the rear of the vehicle

      operated by the Plaintiff, causing the Plaintiff to suffer personal injuries and other pecuniary

      damages, all being past, present, and future.

             WHEREFORE, the Plaintiff, KERRY ZITO, demands judgment against the Defendant,

      THOMAS MILLER, individually and as duly authorized agent, employee, and/or servant of

      Defendant, WESTERN EXPRESS, INC., for a sum in excess of Fifty Thousand Dollars

      ($50,000.00), plus attorneys" fees and costs and such other and additional relief that to this court

      seems just.




                                                      3
Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 8 of 17 PageID #:14




                                             COUNT II
                                 Negligence y. Western Express, Inc.

             I.   That at all times herein relevant and on or about July 13, 2019, Interstate 80 was a

public roadway running in a generally eastbound and westbound direction in Thornton Township,

 Cook County, Illinois.

            2.    That at all times herein relevant and on or about July 13, 2019, Plaintiff operated a

2013 Nissan Murano traveling eastbound on Interstate 80 in Thornton Township, Cook County,

Illinois.

            3.    That at all times herein relevant and on or about July 13, 2019, Defendant,

THOMAS MILLER, operated a 2016 Freightliner Truck vehicle traveling eastbound on Interstate

80 in Thornton Township, Cook County, Illinois.

            4.    That at all times herein relevant and on or about July 13, 2019, Defendant,

WESTERN EXPRESS, INC,, a Tennessee Corporation, was authorized to do business, and was

in fact doing business, in the State of Illinois and in the County of Cook.

            5.    That at all times herein relevant, upon information and belief, Defendant,

THOMAS MILLER, was a duly authorized agent, employee, and/or servant of Defendant,

WESTERN EXPRESS, INC., and at all times herein, was in the course and scope of said agency,

employment, and/or servitude.

            6.    That at all times herein relevant, Defendant, WESTERN EXPRESS, INC., by and

through its duly authorized agent, employee, and/or servant, Defendant, THOMAS MILLER,

owed a duty to Plaintiff to operate the aforementioned 2016 Freightliner Truck vehicle in the

exercise of ordinary care for the safety of the Plaintiff and to obey the traffic laws of the State of

Illinois.




                                                   4
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 9 of 17 PageID #:15




             7.      Defendant, WESTERN EXPRESS, INC, by and through its duly authorized agent,
cry
ps    employee, and/or servant, Defendant, THOMAS MILLER, breached the duty aforesaid in one or
CI
ps
co
co
+     more of the following ways:
co
g
co
CI

                     (a)     carelessly and negligently failed to keep a proper and sufficient lookout on

co           the above-referenced highway, in violation of the traffic laws of the State of Illinois;
N
co
%
i.                   (b)     carelessly and negligently failed to give an audible warning with his vehicle
LU
»
<
co           horn, in violation of the traffic laws of the State of Illinois;
0
Lo
=
L
                     (c)     carelessly and negligently failed to operate a vehicle in safe, suitable, and

            proper control, in violation of the traffic laws of the State of Illinois;

                     ( d)    carelessly and negligently failed to operate the vehicle in safe, suitable, and

            proper control and failed to stop, slow down, or otherwise alter the speed, movement, or

            direction of a vehicle when danger of a collision with the with the Plaintiff's vehicle;

                     (e)      carelessly and negligently operated his vehicle at a rate of speed greater

            than that which was reasonable and proper with regard to traffic conditions and the use of

            the highway;

                    (f)      carelessly and negligently changed lanes at a time when it was unsafe to do

            so;

                    (g)      failed to exercise the same care and caution that a reasonably prudent person

            would have exercised under the same or similar circumstances, all in violation of Parts 383,

            384, 390, 391, 392, and 395 of the FMCSRs;

                    (h)     failed to comply with the duties and prohibitions of driver regulations in

            violation of Parts 383, 384, 390, 391, 392, and 395 of the FMCSRs;

                    (i)     failed to operate the tractor-trailer in a reasonably prudent manner in




                                                        5
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 10 of 17 PageID #:16




              violation of Parts 383, 384, 390, 391, 392, and 395 of the FMCSRs; and

                      i)      otherwise carelessly and negligently operated a motor vehicle.

              8.      As a proximate result of one or more of the foregoing negligent acts or omissions


•     of Defendant, WESTERN EXPRESS, INC., by and through its duly authorized agent, employee,

      and/or servant, Defendant THOMAS MILLER, Defendant THOMAS MILLER struck the rear of

i-    the vehicle operated by the Plaintiff, causing the Plaintiff to suffer personal injuries and other
LLI
J
<
0     pecuniary damages, all being past, present, and future.
D
w
=?
lL
              WHEREFORE, the Plaintiff, KERRY ZITO, demands judgment against the Defendant,

      WESTERN EXPRESS, INC., for a sum in excess of Fifty Thousand Dollars ($50,000.00), plus

      attorneys' fees and costs and such other and additional relief that to this court seems just.

                                                     JOHN J. MALM & ASSOCIATES, P.C.


                                             By:
                                                       son . chneider
                                                         n@malmlegal.com

      JOHN J. MALM & ASSOCIATES, P.C.
      1730 Park Street, Suite 201
      Naperville, IL 60563
      630-527-4177 Telephone
      630-527-4178 Facsimile
      Attorney Number 38514

      Attorneys for KERRY ZITO




                                                       6
      Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 11 of 17 PageID #:17



                                                                                                  FILED
                                                                                                  7/9/2020 1:33 PM
       STATE OF ILLINOIS             )                                                            DOROTHY BROWN
                                     ) ss                                                         CIRCUIT CLERK
       COUNTY OF COOK                )                                                            COOK COUNTY, IL
                                                                                                  9716094
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                              COUNTY DEPARTMENT, LAW DIVISION

      KERRY ZITO,                                   )
co
                                                    )
N
co
J
                             Plaintiff,             )
o~                                                  )          2020L007273
iii           V.                                    )
~
0                                                   )
co
w     THOMAS MILLER and                             )
'
ii    WESTERN EXPRESS, INC.,                        )
                                                    )
                             Defendants.            )

                                            RULE 222 AFFIDAVIT

               Your affiant, JASON,P. SCHNEIDER, as attorney for the Plaintiff, KERRY ZITO, being
      first duly sworn on oath, deposes and states as follows:

             1.      That I am the attorney for the Plaintiff in the above-entitled cause of action.

             2.      That upon information and belief, the total money damages sought in the above-
      entitled cause of action will exceed the amount of Fifty Thousand Dollars ($50,000.00). Further,
      your affiant sayeth not.
                                                                                                so»,




      SUBSCRIBED & SWORN To Before Me
      This Oll» day of July, 2020



      =
                                                                          ANA FIGUEROA
                                                                           Official Seal
                                                                  Notary Public - State of Illinois
                                                                My Commission Expires Feb 7, 2024

      JOHN J. MALM & ASSOCIATES, P.C.
      1730 Park Street, Suite 201
      Naperville, IL 60563
      630-527-4177 Telephone
      630-527-4178 Facsimile
      Attorney Number 38514

      Attorney for Plaintiff KERRY ZITO




                                                             ®
                                                          guJ4Jpn g a
                  Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 12 of 17 PageID #:18
              ,see994,



                                                                          Division of Business Services
  ..                       ..:                                                Department of State
       .                                                                        State of Tennessee
           <6                                                                 312 Rosa L. Parks A VE, 6th FL
           ......                                                               Nashville, TN 37243-1102
           Tre Hargett
  Secretary of State


                                                     Filing Information

 Name:               WESTERN EXPRESS, INC.
 General Information
 SOS Control #                    000232804                                        Formation Locale: TENNESSEE
 Filing Type:                     For-profit Corporation - Domestic                Date Formed:      09/20/1990
                                  09/20/1990 4: 17 PM                              Fiscal Year Close 12
 Status:                          Active
 Duration Term:                   Perpetual

 Registered Agent Address                                             Principal Address
 ROLAND M LOWELL                                                      7135 CENTENNIAL PL
 7135 CENTENNIAL PL                                                   NASHVILLE, TN 37209-1033
 NASHVILLE, TN 37209-1033

 The following document(s) was/were filed in this office on the date(s) indicated below:
 Date Filed          Filing Description                                                                   Image#

 03/27/2020 2019 Annual Report                                                                          BO847-2840
 07/19/2019 Articles of Amendment                                                                       BO736-0298
 Shares of Stock Changed From: 20,000 To: 1,498
 03/11/2019 2018 Annual Report                                                                          B0669-0968
 03/27/2018 2017 Annual Report                                                                          B0522-7103
 01/24/2017 2016 Annual Report                                                                          B0335-6264
 04/01/2016 2015 Annual Report                                                                          B0228-8695
 07/14/2015 2014 Annual Report                                                                          BO128-1494
 06/02/2015 Notice of Determination                                                                     BO107-0550
 02/23/2015 Merger - Survivor                                                                           BO056-3063
 Qualified Survivor Control # Changed To: 000232804
 Qualified Survivor Changed To: WESTERN EXPRESS, INC. (TENNESSEE)
 Qualified Non-survivor Control # Changed To: 000589674
Qualified Non-survivor Changed To: WESTERN LOGISTICS, INC. (TENNESSEE)
03/26/2014 2013 Annual Report                                                                           A0227-0966
03/28/2013 2012 Annual Report                                                                           A0168-2578
 12/27/2012 Articles of Amendment                                                                       7126-2178
 Shares of Stock Changed From: 2,000 To: 20,000
8/17/2020 5:03:49 PM                                                                                           Page 1 of 3

                                                        Exhibit B
              Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 13 of 17 PageID #:19


                                                Filing Information

 Name:         WESTERN EXPRESS, INC.
 06/15/2012 2011 An nu al Report                                                     A0133-1716
 Principal Postal Code Changed From: 37209 To: 37209-1033
 06/02/2012     Notice of Determination                                              A0122-0199
 05/06/2011    2010 Annual Report                                                    6888-1470
 Registered Agent First Name Changed From: ISHAM To: ROLAND
 Registered Agent Middle Name Changed From: B To: M
 Registered Agent Last Name Changed From: BRADLEY To: LOWELL
 04/19/2010 2009 Annual Report                                                       A0019-0819
 02/25/2009 2008 Annual Report                                                       6456-1120
 03/31/2008 2007 Annual Report                                                       6271-2391
 03/30/2007 2006 Annual Report                                                       6011-0154
 05/31/2006 2005 Annual Report                                                       5799-1091
 10/06/2005 Articles of Amendment                                                    5577-1598
 Registered Agent Physical Address Changed
 Registered Agent Changed
 06/28/2005 2004 Annual Report                                                       5490-1407
 06/14/2005 Notice of Determination                                                  ROLL 5484
 09/07/2004 2003 Annual Report                                                       5227-1306
 06/25/2004 Notice of Determination                                                  ROLL 5171
 05/06/2003 2002 Annual Report                                                       4808-0244
 Mail Address Changed
 11/08/2002 Application for Reinstatement                                            4648-0873
 10/18/2002 2001 Annual Report                                                       4629-0664
 Principal Address Changed
 09/20/2002    Dissolution/Revocation - Administrative                               ROLL 4607
06/21/2002     Notice of Determination                                               ROLL 4538
05/30/2001     Merger                                                                4209-08 14
 Merged Control # Changed From: 000232804
 Merged Control # Changed From: 000395521
03/14/2001     2000 Annual Report                                                    4146-2601
02/07/2000     1999 Annual Report                                                    3821-0664
Mail Address Changed
01/07/1999 CMS Annual Report Update                                                  3608-0841
 Principal Address Changed
01/28/1998 CMS Annual Report Update                                                  3443-3180
 Principal Address Changed
8/17/2020 5:03:49 PM                                                                       Page 2 of 3
            Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 14 of 17 PageID #:20


                                               Filing Information

 Name:        WESTERN EXPRESS, INC.
 06/20/1995 Notice of Determination                                                   ROLL 3021
 05/27/1993 CMS Annual Report Update                                                  2697-1449
 Principal Address Changed
 08/26/1992 Administrative Amendment                                                  2534-0119
 08/21/1992 Application for Reinstatement                                             2531-0842
 08/21/1992 CMS Annual Report Update                                                  2531-0841
 Fiscal Year Close Changed
 06/19/1992   Dissolution/Revocation - Administrative                                 ROLL 2487
 03/20/1992 Notice of Determination                                                   ROLL 2408
 09/20/1990 Initial Filing                                                            1940-0005

 Active Assumed Names (if any)                                                 Date         Expires




8/17/2020 5:03:49 PM                                                                       Page 3 of 3
                                 Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 15 of 17 PageID #:21
     ILND 44 (Rev. 09/07/18)                                                                  CIVIL COVER SHEET
    The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
    of initiating the civil docket sheet. (See instructions on next page of this form.)
    I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS
           Kerry Zito


        (b)      County of Residence ofFirst Listed Plaintiff Will County, IL                                                              County of Residence of First Listed Defendant                         Boone County, AR
                                                                 --------------
                                       (Except in US. plaintiffcases)                                                                      (In US. plaintiff cases only)
                                                                                                                                           Note: In land condemnation cases, use the location of the tract of land involved.

        (c)     Attorneys (firm name, address, and telephone number)                                                                        Attorneys (ifknown)
           Jason Schneider, Law Offices of John J. Malm & Associates, 1730 Park Street,                                                    Lew R.C. Bricker/Michael L. Wojciak, SmithAmundsen LLC, 150 N. Michigan
           Suite 201, Naperville, IL 60563; jason@malmlegal.com; (630) 527-4177                                                            Ave, Suite 3300, Chicago, IL 60601 ;(312) 894-3200; lbricker@salawus.com


    II. BASIS OF JURISDICTION (check gne box, only)                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity cases Only.)
                                                                                                                               (Check one box, only for plaintiff and one box for defendant.)
    _j I     U.S. Government                   0 3 Federal Question                                                                                             PTF        DEF                                                        PTF          DEF
                Plaintiff                                   (U.S. Government not a party)                                      Citizen of This State               .!.I 1   _j I Incorporated or Principal Place                              4      4
                                                                                                                                                                                            of Business in This State

    _j 2     U.S. Government                   ~4         Diversity                                                            Citizen of Another State                 J2       s] 2       Incorporated and Principal Place               _j 5    _J 5
                Defendant                                   (Indicate citizenship ofparties in Item Ill.)                                                                                   of Business in Another State

                                                                                                                               Citizen or Subject of a                  rs       0 3        Foreign Nation                                 D]6     Do
                                                                                                                                 Foreign Country

    IV. NATURE OF SUIT (check one box, only)
I                CONTRACT                                                          TORTS                                              PRISONER PETITIONS                                  LABOR                           OTHER STATUTES                  I


    0 I IO Insurance                            PERSONAL INJURY                             PERSONAL INJURY                       I   510 Motions to Vacate Sentence      0   710 Fair Labor Standards Act        □   375 False Claims Act
                                               WWW!II
    []120 Marine                                 310 Airplane                           □   530 General                               530 General                         0   720 Labor/Management Relations      □   376 Qui Tam (31 USC 3729 (a))
    0 130 Miller Act                             315 Airplane Product                   □   367 Health Care/                     I    535 Death Penalty                   0   740 Railway Labor Act               □   400 State Reapportionment
    D 140 Negotiable Instrument                       Liability                                 Pharmaceutical                        Habeas Corpus:                      0   751 Family and Medical              □   410 Antitrust
    []so Recovery of Overpayment               e 320 Assault, Libel & Slander                   Personal Injury                  I    540 Mandamus & Other                        Leave Act                       □   430 Banks and Banking
          & Enforcement of Judgment              330 Federal Employers'                         Product Liability                I    550 Civil Rights                    0   790 Other Labor Litigation          □   450 Commerce
    []151 Medicare Act                               Liability                          □   368 Asbestos Personal Injury         I    555 Prison Condition                0   791 Employee Retirement             □   460 Deportation
    []s2 Recovery of Defaulted Student         - 340 Marine                                      Product Liability               I    560 Civil Detainee- Conditions                Income Security Act
                                                                                                                                                                                                                  □   470 Racketeer Influenced and
             Loans (Excludes Veterans)                  345 Marine Product Liability                                                  of Confinement                                                                      Corru pt Organizations
    D]153 Recovery of Veteran's Benefits       =
                                               JJ
                                                        350 Motor Vehicle                                                                                                                                         □   480 Consumer Credit
    0 160 Stockholders' Suits                     355 Motor Vehicle                         PERSONAL PROPERTY                                                                  PROPERTY RIGHTS                    □   485 Telephone Consumer
    [Jo Other Contract
    0 I 95 Contract Product Liability
                                                      Product Liability                 □   370 Other Fraud                                                               □D 830
                                                                                                                                                                             820 Copyrights                               Protection Act (TCPA}
                                               Ao 360 Other Personal Injury
                                               -                                        □   3 71 Truth in Lending                                                                Patent                           □   490 Cable/Sat TV
    0 I 96 Franchise                              362 Personal Injury -                 □   380 Other Personal
                                                                                                                                                                          □ 835 New
                                                                                                                                                                                 Patent - Abbreviated             □   850 Securities/Commodities/
                                                      Medical Malpractice                       Property Damage                                                                       Drug Application                    Exchange
                                                                                        □   385 Property Damage                                                           □ 840 Trademark                         □   890 Other Statutory Actions
                                                                                                Product Liability                                                                                                 □   891 Agricultural Acts
                                                                                                                                                                                                                  □   893 Environmental Matters
I             REAL PROPERTY                               CIVIL RIGHTS                        BANKRUPTCY                              FORFEITURE/PENAL TY                       SOCIAL SECURITY                   □   895 Freedom of Information Act
    D] 210
    0 220
             Land Condemnation                 ,
                                               -
                                                        440 Other Civil Rights          □   422 Appeal 28 USC 158               ( 625 Drug Related Seizure                D] 861 HIA (139511                      □   896 Arbitration
             Foreclosure                                441 Voting                      □   423 Withdrawal 28 USC 157                 of Property 21 USC 881              D 862 Black Lung (923)                  □   899 Administrative Procedure
    0 230    Rent Lease & Ejectment                     442 Employment                                                            690 Other                               0 863 DIWC/DIWW (405(g))                        Act/R eview or Appeal of
    [] 240   Tors to Land                               443 Housing/                                                                                                      □  864 SSID Title XVI                           Agency Decision
    0 245 Tort Product Liability                            Accommodations                   IMMIGRATION                                                                  0 865 RSI (405(g))                      □   950 Constitutionality of
    0 290 All Other Real Property                       445 Amer.   w/Disabilities -
                                                            Employment
                                                                                        □   462 Naturalization
                                                                                                Application
                                                                                                                                                                                                                          State Statutes

                                                        446 Amer. w/Disabilities -      □   463 Habeas    Corpus - Alien                                                         FEDERAL TAXES
                                                            Other                               Detainee (Prisoner Petition)                                              □   870 Taxes (U.S. Plaintiff
                                                        448 Education                   □   465 Other Immigration                                                             or Defendant)
                                                                                                Actions                                                                   □   871 IRS-Third Party
                                                                                                                                                                                   26 USC 7609

    V. ORIGIN (Check one box, only)
    0      I Original           Iii   2   Removed from                7     3     Remanded from                   [      4     Reinstated or           7     5    Transferred from [ 6                Multidistrict   1    8    Multidistrict
             Proceeding                   State Court                             Appellate Court                              Reopened                           Another District                    Litigation                Litigation
                                                                                                                                                                  (specify)                                                     Direct File
    VI. CAUSE OF ACTION                       (Enter U.S. Civil Statute under which you are filing and                         II. PREVIOUS BANKRUPTCY MATTERS                              (For nature of suit 422 and 423, enter the
    write a brief statement of cause.)                                                                                        ase number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
                                                                                                                             Use a separate attachment if necessary.)
    28 U.S.C. Sections 1332,1441, and 1446.
    VIII. REQUESTED IN                                           D      Check if this is a class action Under rule 23, Demand $ 75,000.01                                              Check Yes only if demanded in complaint.
          COMPLAINT:                                                    F.R.CV.P.                                                                                                     Jury Demand:                [D] Yes       [ill] No
    IX. RELATED CASE(S)                         (See instructions)
         IF ANY                                                            Judge                                                                                       Case Number
X. Is this a previously dismissed or remanded case? [] Yes                                                     Ii] No          If yes, Case#                     Name of Judge
    Date                                                                   Signature of attorney of record
     August 25, 2020                                                        /s/ Michael L. Wojciak
                                                                           -----------------------------
                         Case: 1:20-cv-04993  Document #: 1-1 Filed: 08/25/20 Page 16 of 17 PageID #:22
                                 INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                        Authority for Civil Cover Sheet

 The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required by law,
 except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
 Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. The attorney
 filing a case should complete the form as follows:

 I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only the
full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving both
name and title.

            (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time of
filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases, the
county ofresidence of the "defendant" is the location of the tract of land involved.)

           (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting in this
section "(see attachment)".

II.        Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X" in one of
the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.

United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U .S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the Constitution,
an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box I or 2 should be
marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity cases.)

III.       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.

IV.         Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select the
most definitive.

V.            Origin. Place an "X" in one of the six boxes.

Original Proceedings. (I) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition for
removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict litigation
transfers.

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box is
checked, do not check (5) above.

VI.        Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.      Previous Bankruptcy Matters For nature of suit 422 and 423 enter the case number and judge for any associated bankruptcy matter previously adjudicated
by a judge of this court. Use a separate attachment if necessary.

VIII.       Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, FR.Cv.P. Demand. In this space enter the
actual dollar amount being demanded or indicate other demand, such as a preliminary injunction Jury Demand. Check the appropriate box to indicate whether or not a
jury is being demanded.

 IX.      Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket numbers and the
corresponding judge names for such cases.

X.          Refiling Information. Place an "X" in the Yes box if the case is being refiled or if it is a remanded case, and indicate the case number and name of judge. If
this case is not being refiled or has not been remanded, place an "X" in the No box.

             Date and Attorney Signature. Date and sign the civil cover sheet.

Rev. 09/07/2018
Case: 1:20-cv-04993 Document #: 1-1 Filed: 08/25/20 Page 17 of 17 PageID #:23




                  $                         gowwrepa
       T;       it
                                       DRIVER'S LICENSE        CDL
                                                                CL.A$s
                                                                  A
                          D
                           MIL.L ER


                           #tE
                           5284 SUNSET DR
                           HARRISON, AR 7260 1 9696

                         lsugd;                [Expire
                         '66.172016            06'18.2020
                           sex        tight:        ye}
                           M          50f           HA?
                           Endong:       Reti:
                           NT




                          Exhibit C
